In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Acadia, 15th Judicial District Court Div. F, Nos. 68908, 69083, 69035, 69037, 69039; to the Court of Appeal, Third Circuit, No. KW10-00802.
Writ granted. The judgment and the stay of the court of appeal are reversed. The trial court did not abuse its discretion in finding defendant’s motion challenging the allotment system as untimely. The rulings of the trial court are reinstated and this matter is remanded to the trial court.